DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 10/20/2020 is acknowledged. Claims 1-2 are pending. Claims 10-14 are cancelled. Claims 3-9 are withdrawn. Claims 1-2 are considered on the merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
A certified English translation of the foreign application submitted 10/20/2020 is acknowledged.

Response to Amendment
Applicant's amendments, filed 10/20/2020, with respect to the objections to the specification and 112b rejection have been fully satisfied and withdrawn.
In response to the applicant's amendments, the grounds of rejection for claims 1-2 are new compared to the previous action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnani (US 2009/0253646 Al).
Regarding claim 1, Magnani describes a compound capable of being a fluorescent probe for detecting S-sulfenylated proteins, having the following formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

([0037], X is a chemical single bond, and R is a group with a nucleophilic carbon atom center  
    PNG
    media_image2.png
    286
    233
    media_image2.png
    Greyscale
).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (J. Med. Chem. 1992, 35, 4846-4863).
Regarding claim 1, Tan describes a compound capable of being a fluorescent probe for detecting S-sulfenylated proteins, having the following formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(page 49, X is a chemical single bond, and R is a group with a nucleophilic carbon atom center).

Additional Art
This prior art made, of record and not relied upon, is considered pertinent to applicant's
disclosure. Chang et al. (Blood. 2010 Sep 9; 116(10): 1779–1786) has a compound (figure 2) similar to that of Magnani.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
References Magnani (US 2009/0253646 Al), Tan et al. (J. Med. Chem. 1992, 35, 4846-4863), and Chang et al. (Blood. 2010 Sep 9; 116(10): 1779–1786)  describe all the limitations of independent claim 1, however fail to teach or suggest the R groups of claim 2.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claim 2.


Examiner’s Note
As indicated, dependent claim 2 contains allowable subject matter. If upon subsequent amendments claim 1 is deemed allowable, claims 3-9 would be rejoined and fully examined for patentability under 37 CFR 1.104.
With the intent for compact prosecution, the examiner notes that method claims 8 and 9 appear to have 112(b) issues.  Claim 8 appears to invoke a 112f interpretation with no specification support for the step of purification resulting in indefiniteness. Claim 9 provides of the “Use” of a product without indicating and steps. 

Response to Arguments
Applicant’s arguments, see page 11, filed 10/20/2020, have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797